                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

DONNA WOODS,

              Plaintiff,
                                                     Case No. 3:17-cv-1347-J-34MCR
vs.

THE UNITED STATES OF AMERICA,

              Defendant.
                                           /


                                        ORDER


       THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No.

29; Report), entered by the Honorable Monte C. Richardson, United States Magistrate

Judge, on January 3, 2019. In the Report, Judge Richardson recommends that the United

States’ Motion to Dismiss (Dkt. No. 14) be denied and that the United States be directed

to answer the Complaint (Dkt. No. 1) within fourteen days. See Report at 1, 12. No

objections to the Report have been filed, and the time for doing so has passed.

       The Court “may accept, reject, or modify, in whole or in part, the finding or

recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific objections

to findings of facts are filed, the district court is not required to conduct a de novo review

of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see

also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions de

novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla.

May 14, 2007).

                                               -1-
      Upon independent review of the file and for the reasons stated in the Magistrate

Judge’s Report, the Court will accept and adopt the legal and factual conclusions

recommended by the Magistrate Judge. Accordingly, it is hereby

      ORDERED:

      1. The Magistrate Judge’s Report and Recommendation (Dkt. No. 29) is

         ADOPTED as the opinion of the Court.

      2. Defendant the United States of America’s Motion to Dismiss (Dkt. No. 14) is

         DENIED.

      3. Defendant the United States of America shall have up to and including

         February 19, 2019, to file an answer to the Complaint (Dkt. No. 1).

      DONE AND ORDERED in Jacksonville, Florida, this 5th day of February 2019.




i43
Copies to:

Counsel of Record




                                         -2-
